102 N.H. 1 (1959)
SALEM COOPERATIVE BANK
v.
JOHN L. SOUTHWICK, JR., & a.
No. 4712.
Supreme Court of New Hampshire.
Argued February 3, 1959.
Decided February 20, 1959.
*2 Green, Green, Romprey & Sullivan (Mr. Samuel Green orally), for the plaintiff.
John L. Southwick, Jr. (by brief and orally), pro se and for Grace Southwick.
PER CURIAM.
It is established law that where an adequate remedy is available upon appeal, certiorari will not be granted. Waisman v. Manchester, 96 N. H. 50, 52; Nashua v. Public Utilities Commission, 101 N. H. 503. If the defendants have been aggrieved by the rulings of the Trial Court adequate review can be obtained by a bill of exceptions. RSA 490:10; Bagley v. Small, 92 N. H. 107, 108.
Petition dismissed.